DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,341,387. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 11,238,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,885,414. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,789,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,572,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,417,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,089,566. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,049,314. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,710,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,396,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,384,435. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,317,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of U.S. Patent No. 8,579,193. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent generally cover the same inventive concept as the instant claims, including a barcode quality indicator that has three barcodes, a first barcode that is visible prior to exceedance of a threshold and unreadable after exceedance of the threshold, a second barcode that is unreadable prior to exceedance of the first threshold, readable after exceedance of the first threshold, and unreadable after exceedance of the second barcode, and a third barcode that is unreadable prior to exceedance of the second threshold and readable after exceedance of the second threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is  encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876